EXHIBIT 10.2
 
Execution Copy
 
SEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT
 
THIS SEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is made
and entered into as of March 31, 2015, by and among INTRICON CORPORATION, a
Pennsylvania corporation, INTRICON, INC. (formerly known as Resistance
Technology, Inc.), a Minnesota corporation (successor-by-merger to Intricon
Datrix Corporation (formerly known as Jon Barron, Inc.) (d/b/a Datrix), a
California corporation), INTRICON TIBBETTS CORPORATION (formerly known as TI
Acquisition Corporation), a Maine corporation (each, a “Borrower”; collectively,
the “Borrowers”), and THE PRIVATEBANK AND TRUST COMPANY, an Illinois banking
corporation (the “Bank”).
 
RECITALS:
 
A.           The Borrowers and the Bank are parties to a certain Loan and
Security Agreement dated as of August 13, 2009, as amended by a First Amendment
dated as of March 12, 2010, as further amended by a Second Amendment dated as of
August 12, 2011, as further amended by a Third Amendment dated as of March 1,
2012, as further amended by a Fourth Amendment dated as of August 6, 2012, as
further amended by a Fifth Amendment dated December 21, 2012 and as further
amended by a Sixth Amendment dated February 14, 2014 (as so amended, the “Loan
Agreement”). All capitalized terms not otherwise defined herein shall have the
meanings given to them in the Loan Agreement.
 
B.           The Borrowers have requested that the Bank amend certain provisions
of the Loan Agreement, and the Bank has agreed to so amend the Loan Agreement
upon the terms and subject to the conditions set forth in this Amendment.
 
AGREEMENTS:
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
nature, receipt and sufficiency of which are hereby acknowledged, the parties
hereto hereby agree as follows:
 
Section 1.           Delivery of Documents. At or prior to the execution of this
Amendment, and as a condition precedent to the effectiveness of this Amendment,
the Borrowers shall have satisfied the following conditions and delivered or
caused to be delivered to the Bank the following documents each dated such date
and in form and substance satisfactory to the Bank and duly executed by all
appropriate parties:
 
(a)          This Amendment, duly executed by the Borrowers.
 
(b)          The Second Amended and Restated Term Note, substantially similar to
the form attached hereto as Exhibit A.
 
(c)          With respect to each Borrower, a copy of the resolutions of the
Board of Directors of such Borrower authorizing the execution, delivery and
performance of this Amendment and the Second Amended and Restated Term Note
certified as true and accurate by an officer of such Borrower, along with a
certificate of such officer which (i) certifies that there has been no amendment
to either the Articles of Incorporation or the Bylaws of such Borrower since
true and accurate copies of the same were last delivered and certified to the
Bank, and that said Articles of Incorporation and the Bylaws remain in full
force and effect as of the date of this Amendment, (ii) identifies each officer
of such Borrower authorized to execute this Amendment and any other instrument
or agreement executed by such Borrower in connection with this Amendment, and
(iii) sets forth specimen signatures of each officer of such Borrower referred
to above and identifies the office or offices held by such officer.
 

 

 

 

 
(d)            The Bank shall have received (i) an amendment and extension fee
in the amount of $10,000, which fee shall be non-refundable when paid and wholly
earned when received; and (ii) reimbursement for its legal fees and other
expenses as described in Section 8 hereof.
 
(e)            Copies of all material agreements related to the Borrowers’
intended Investments in the Potential Investments.
 
(f)            Such other documents or instruments as the Bank may reasonably
require.
 
Section 2.          Amendments.
 
(a)            Definitions. Section 1.1 of the Loan Agreement is amended by
adding in appropriate alphabetical order, or amending and restating, as
applicable, the following terms:
 
“Applicable Base Rate Margin,” “Applicable LIBOR Rate Margin,” “Applicable LOC
Fee” and “Applicable Non-Use Fee” means, as of any date, the applicable per
annum rate shown in the applicable column in the table set forth below based on
the then applicable Tier associated with the then applicable Leverage Ratio:
 

   
 
Revolving Loans
 
Term Loan
 
 
Tier
Leverage Ratio
 
Applicable
LIBOR Rate
Margin
Applicable
Base Rate
Margin
Applicable
LIBOR Rate
Margin
Applicable
Base Rate
Margin
Applicable
LOC Fee
 
Applicable
Non-Use
Fee
I
≥ 3.00 to 1.00
3.50%
0.75%
4.00%
1.25%
3.50%
0.25%
II
≥ 2.00 to 1.00 and < 3.00 to 1.00
3.00%
0.25%
3.50%
0.75%
3.00%
0.25%
III
≥ 1.25 to 1.00 and < 2.00 to 1.00
2.75%
0.0%
3.00%
0.25%
2.75%
0.25%
IV
< 1.25 to 1.00
2.50%
(0.25%)
2.75%
0.0%
2.50%
0.25%

 
 
2

 

 

 

 
For purposes of determining the Applicable LIBOR Rate Margin, the Applicable
Base Rate Margin, the Applicable LOC Fee, and the Applicable Non-Use Fee, the
Leverage Ratio (and applicable Tier) will be determined as of the end of each
calendar quarter occurring during the term of this Agreement (the end of each
calendar quarter being a “Determination Date”) beginning with the calendar
quarter ending June 30, 2015.  On the Bank’s receipt of the financial statements
required to be delivered to the Bank pursuant to Section 8.8, the Applicable
LIBOR Rate Margin, the Applicable Base Rate Margin, the Applicable LOC Fee, and
the Applicable Non-Use Fee will be subject to adjustment in accordance with the
table set forth above based on the then Leverage Ratio and Tier so long as no
Event of Default is existing as of applicable Determination Date or as of the
effective date of adjustment.  The foregoing adjustment, if applicable, to the
Applicable LIBOR Rate Margin, the Applicable Base Rate Margin, the Applicable
LOC Fee, and the Applicable Non-Use Fee will become effective for LIBOR Rate
Loans requested, the unpaid principal balance of Base Rate Loans outstanding,
non-use fees accruing, and fees due with respect to Letters of Credit issued or
renewed, on and after the first day of the first calendar month following
delivery to the Bank of the financial statements required to be delivered to the
Bank pursuant to Section 8.8 until the next succeeding effective date of
adjustment pursuant to this Agreement.  Each of the financial statements
required to be delivered to the Bank must be delivered to the Bank in compliance
with Section 8.8.  If the Borrowers, however, have not timely delivered their
financial statements in accordance with Section 8.8, then, without limiting any
of the rights and remedies available to the Bank by reason of such
noncompliance, at the Bank’s option, commencing on the date upon which such
financial statements should have been delivered in accordance with Section 8.8
and continuing until such financial statements are actually delivered in
accordance with Sections 8.8, it shall be assumed for purposes of determining
the Applicable LIBOR Rate Margin, the Applicable Base Rate Margin, the
Applicable LOC Fee, and the Applicable Non-Use Fee that Tier I and the pricing
associated with Tier I will be applicable on the then applicable Determination
Date.  From the date of the Seventh Amendment to this Agreement to and including
the first Determination Date beginning with the calendar quarter ending June 30,
2015, the pricing associated with Tier III will be in effect.
 
“Capital Expenditures” shall mean all expenditures (including Capitalized Lease
Obligations) which, in accordance with GAAP, would be required to be capitalized
and shown on the consolidated balance sheet of the Borrowers, but excluding
expenditures made in connection with the replacement, substitution or
restoration of assets to the extent financed (i) from insurance proceeds (or
other similar recoveries) paid on account of the loss of or damage to the assets
being replaced or restored, (ii) with awards of compensation arising from the
taking by eminent domain or condemnation of the assets being replaced or (iii)
from the proceeds of an Asset Disposition; provided, however, that to the extent
that the amounts described in clause (x) of the definition of “EBITDA” are
capitalized in accordance with GAAP, the same shall be excluded from the
calculation of Capital Expenditures.
 
“Debt” shall mean, as to any Person, without duplication, (a) all indebtedness
of such Person; (b) all borrowed money of such Person (including principal,
interest, fees and charges), whether or not evidenced by bonds, debentures,
notes or similar instruments; (c) all obligations to pay the deferred purchase
price of property or services; (d) all obligations, contingent or otherwise,
with respect to the maximum face amount of all letters of credit (whether or not
drawn), bankers’ acceptances and similar obligations issued for the account of
such Person (including the Letters of Credit), and all unpaid drawings in
respect of such letters of credit, bankers’ acceptances and similar obligations;
(e) all indebtedness secured by any Lien on any property owned by such Person,
whether or not such indebtedness has been assumed by such Person (provided,
however, if such Person has not assumed or otherwise become liable in respect of
such indebtedness, such indebtedness shall be deemed to be in an amount equal to
the fair market value of the property subject to such Lien at the time of
determination); (f) the aggregate amount of all Capitalized Lease Obligations of
such Person; (g) all Contingent Liabilities of such Person, whether or not
reflected on its balance sheet; (h) all Hedging Obligations of such Person; (i)
all Debt of any partnership of which such Person is a general partner; (j) all
monetary obligations of such Person under (i) a so-called synthetic, off-balance
sheet or tax retention lease, or (ii) an agreement for the use or possession of
property creating obligations that do not appear on the balance sheet of such
Person but which, upon the insolvency or bankruptcy of such Person, would be
characterized as the indebtedness of such Person (without regard to accounting
treatment); and (k) as to the Borrowers, all Foreign Overdraft Debt.
Notwithstanding the foregoing, Debt shall not include (i) trade payables and
accrued expenses incurred by such Person in accordance with customary practices
and in the ordinary course of business of such Person, or (ii) obligations to
fund Investments that are permitted under Section 9.3(g).
 
 
3

 

 

 

 
“EBITDA” shall mean, for any period, the sum for such period of: (i) Net Income,
plus (ii) Interest Charges,  plus  (iii) federal and state income
taxes,  plus  (iv) Depreciation,  plus  (v) non-cash management compensation
expense,  plus  (vi) all other non-cash charges,  minus  (vii) all non-cash
income or gains, in each case to the extent included in determining Net Income
for such period,  minus  (viii) all cash payments made in such period on account
of non-cash charges expensed in a prior period,  in each case determined on a
consolidated basis, plus (ix) without duplication, cash received following the
date of the Seventh Amendment to this Agreement from dividends, distributions or
interest payments related to any of Borrowers’ joint venture or minority
interest Investments permitted under Section 9.3(g), plus (x) to the extent
deducted in arriving at Net Income for such period, an amount not to exceed
$3,000,000 in the aggregate incurred in respect of a Potential Investment
specifically designated by Borrowers in writing to Bank in connection with the
Seventh Amendment to this Agreement.
 
“Potential Investments” means the potential Investments disclosed by Borrowers
to Bank in writing in connection with the Seventh Amendment to this Agreement.
 
“Revolving Loan Maturity Date” means February 28, 2019, unless extended by the
Bank pursuant to any modification, extension or renewal note executed by the
Borrowers and accepted by the Bank in its sole and absolute discretion in
substitution for the Revolving Note.
 
“Term Loan Maturity Date” means February 28, 2019, unless extended by the Bank
pursuant to any modification, extension or renewal note executed by the
Borrowers and accepted by the Bank in its sole and absolute discretion in
substitution for the Term Note.
 
“Term Note” means a term note in the form prepared by and acceptable to the
Bank, dated as of the date of the Seventh Amendment to this Agreement, in the
original principal amount of $5,000,000 and maturing on the Term Loan Maturity
Date, duly executed by the Borrowers and made jointly and severally payable to
the order of the Bank, together with any and all renewal, extension,
modification or replacement notes executed by the Borrowers and delivered to the
Bank and given in substitution therefor.
 
(b)          Deleted Definitions. Section 1.1 of the Loan Agreement is amended
to delete the definition of “Term Loan Commitment”.
 
 
4

 

 

 

 
(c)          Term Loan Provisions.
 
(i)          Section 2.2(a) of the Loan Agreement is hereby amended and restated
in its entirety to read as follows:
 
(a)          Term Loan.
 
(i)           The Bank has made term loans to the Borrowers in accordance with
the terms of this Agreement, in connection with the Second Amendment to this
Agreement and in connection with the Fifth Amendment to this Agreement (the
“Prior Term Loans”. Immediately before giving effect to the Seventh Amendment to
this Agreement, the aggregate outstanding principal balance of the Prior Term
Loans was $1,750,000 and the Borrowers’ obligation to pay the Prior Term Loans
was evidenced by the Promissory Note of the Borrowers  payable to the order of
the Bank in the original principal amount of $4,000,000 (the “Prior Term Note”).
 
(ii)          The Bank agrees to make a new term loan to the Borrowers in the
amount of $3,250,000 (the “Seventh Amendment Term Loan”) on the date the
conditions precedent to the Seventh Amendment to this Agreement are satisfied
and from and after such date, the Prior Term Loan and the Seventh Amendment Term
Loan will be deemed to be a single term loan in the original principal amount of
$5,000,000 and will be referred to as the “Term Loan”. The obligation of the
Borrowers to pay the principal of, and interest on, the Term Loan shall be
evidenced by the Term Note. The Borrowers will use the proceeds of the Seventh
Amendment Term Loan for the purposes of (i) making Investments subject to the
provisions of Section 9.3(g), (ii) providing working capital for the value
hearing health business segment and (iii) financing their working capital
requirements and general corporate purposes. The Term Loan may be prepaid in
whole or in part at any time subject to Section 2.2(e), but shall be due in full
on the Term Loan Maturity Date, unless the credit extended under the Term Loan
is otherwise accelerated, terminated or extended as provided in this Agreement.
 
(ii)         Section 2.2(c) of the Loan Agreement is hereby amended by replacing
the date “December 31, 2012” with the date “June 30, 2015”.  For the sake of
clarity, no quarterly installment is required to be made on March 31, 2015.
 
(d)          Investments.        Section 9.3(g) of the Loan Agreement is hereby
amended and restated in its entirety to read as follows:
 
(g)          Investments in the Potential Investments as contemplated by the
agreements delivered to the Bank in connection with the Seventh Amendment to
this Agreement and, after delivery to the Bank of such documents as the Bank may
reasonably request, other Investments in businesses related to the core business
activities of the Borrowers, provided that (i) immediately before and
immediately after giving effect to any such Investment, no Unmatured Event of
Default or Event of Default shall have occurred and be continuing and (ii)
aggregate amount of such Investments (net of all repayments, returns of capital,
interest payments, dividends and distributions received after the date of the
Seventh Amendment to this Agreement) does not exceed $4,000,000 at any time.
 
 
5

 

 

 

 
(e)          Fixed Charge Coverage Ratio. Section 10.3 of the Loan Agreement is
hereby amended by replacing clauses (a) and  (b)(ii) of that Section with the
following:
 
(a) the total of consolidated EBITDA for such period,  minus  the sum of all
income taxes paid in cash by the Borrowers on a consolidated basis,  minus all
Capital Expenditures of the Borrowers made during such period which are not
financed with Funded Debt, minus that portion of the aggregate cash payments
made by the applicable Borrower(s) in respect of the Subject Agreements and
Applicable Agreements during such period that was not deducted as an expense in
arriving at Net Income for such period,  minus, to the extent not deducted as an
expense or loss in arriving at EBITDA for such period, cash paid following the
date of the Seventh Amendment to this Agreement in respect of capital calls
related to any of Borrowers’ joint venture or minority interest Investments
permitted under Section 9.3(g);
 
(ii) (A) regularly scheduled payments made (and, without duplication, payments
required to be made) in respect of principal of Funded Debt (including the Term
Loan, but excluding the Revolving Loans) and (B) a payment of $250,000 assumed
to have been made with respect to the Term Loan on March 31, 2015
(notwithstanding that no such payment is required to be made on such date),
 
(f)           Capital Expenditures. Section 10.4 of the Loan Agreement is hereby
amended and restated in its entirety to read as follows:
 
10.4     Capital Expenditures. The Borrowers shall not incur Capital
Expenditures in an amount greater than $4,500,000 in the aggregate in the fiscal
year ending December 31, 2015 or in any fiscal year thereafter.
 
Section 3.          Representations; No Default. Each Borrower represents and
warrants that: (a) the representation and warranties contained in Section 7 of
the Loan Agreement are true and correct in all material respects, as though made
on the date hereof, except to the extent such representation and warranty, by
its express terms, relates solely to a prior date, and except that the
representations and warranties contained in Section 7.26 of the Loan Agreement
shall be true and correct in all material respects, as though made on the date
of the financial statements most recently delivered to the Bank pursuant to
Section 8.8(a) of the Loan Agreement; (b) such Borrower has the power and legal
right and authority to enter into this Amendment and has duly authorized the
execution and delivery of this Amendment and other agreements and documents
executed and delivered by such Borrower in connection herewith; (c) neither this
Amendment nor the agreements contained herein contravene or constitute an
Unmatured Event of Default or Event of Default under the Loan Agreement or a
default under any other agreement, instrument or indenture to which such
Borrower is a party or a signatory, or any provision of such Borrower’s Articles
of Incorporation or Bylaws or, to the best of such Borrower’s knowledge, any
other agreement or requirement of law, or result in the imposition of any lien
or other encumbrance on any of its property under any agreement binding on or
applicable to such Borrower or any of its property except, if any, in favor of
the Bank; (d) no consent, approval or authorization of or registration or
declaration with any party, including but not limited to any governmental
authority, is required in connection with the execution and delivery by the
Borrower of this Amendment or other agreements and documents executed and
delivered by such Borrower in connection herewith or the performance of
obligations of such Borrower herein described, except for those which such
Borrower has obtained or provided and as to which such Borrower has delivered
certified copies of documents evidencing each such action to the Bank; (e) no
events have taken place and no circumstances exist at the date hereof which
would give such Borrower grounds to assert a defense, offset or counterclaim to
the obligations of such Borrower under the Loan Agreement or any of the other
Loan Documents; (f) there are no known claims, causes of action, suits, debts,
liens, obligations, liabilities, demands, losses, costs and expenses (including
attorneys’ fees) of any kind, character or nature whatsoever, fixed or
contingent, which such Borrower may have or claim to have against the Bank,
which might arise out of or be connected with any act of commission or omission
of the Bank existing or occurring on or prior to the date of this Amendment,
including, without limitation, any claims, liabilities or obligations arising
with respect to the indebtedness evidenced by the Notes (as defined in the Loan
Agreement); and (g) after giving effect to this Amendment, no Unmatured Event of
Default or Event of Default has occurred and is continuing under the Loan
Agreement.
 
 
6

 

 

 

 
Section 4.         Affirmation; Further References. The Bank and each
Borrower  acknowledge and affirm that the Loan Agreement, as hereby amended, is
hereby ratified and confirmed in all respects and all terms, conditions and
provisions of the Loan Agreement (except as amended by this Amendment) and of
each of the other Loan Documents shall remain unmodified and in full force and
effect. All references in any document or instrument to the Loan Agreement are
hereby amended and shall refer to the Loan Agreement as amended by this
Amendment.
 
Section 5.         Merger and Integration; Superseding Effect. This Amendment,
from and after the date hereof, embodies the entire agreement and understanding
between the parties hereto and supersedes and has merged into it all prior oral
and written agreements on the same subjects by and between the parties hereto
with the effect that this Amendment, shall control with respect to the specific
subjects hereof and thereof.
 
Section 6.         Severability. Whenever possible, each provision of this
Amendment and any other statement, instrument or transaction contemplated hereby
or thereby or relating hereto or thereto shall be interpreted in such manner as
to be effective, valid and enforceable under the applicable law of any
jurisdiction, but, if any provision of this Amendment or any other statement,
instrument or transaction contemplated hereby or thereby or relating hereto or
thereto shall be held to be prohibited, invalid or unenforceable under the
applicable law, such provision shall be ineffective in such jurisdiction only to
the extent of such prohibition, invalidity or unenforceability, without
invalidating or rendering unenforceable the remainder of such provision or the
remaining provisions of this Amendment or any other statement, instrument or
transaction contemplated hereby or thereby or relating hereto or thereto in such
jurisdiction, or affecting the effectiveness, validity or enforceability of such
provision in any other jurisdiction.
 
Section 7.         Successors. This Amendment shall be binding upon the
Borrowers, the Bank and their respective successors and assigns, and shall inure
to the benefit of the Borrowers, the Bank and to the respective successors and
assigns of the Bank.
 
Section 8.         Costs and Expenses. Each Borrower agrees to reimburse the
Bank, upon execution of this Amendment, for all reasonable out-of-pocket
expenses (including attorneys’ fees and legal expenses of counsel for the Bank)
incurred in connection with the Loan Agreement, including in connection with the
negotiation, preparation and execution of this Amendment and all other documents
negotiated, prepared and executed in connection with this Amendment, and in
enforcing the obligations of the Borrowers under this Amendment, and to pay and
save the Bank harmless from all liability for, any stamp or other taxes which
may be payable with respect to the execution or delivery of this Amendment.
 
 
7

 

 

 

 
Section 9.         Headings. The headings of various sections of this Amendment
have been inserted for reference only and shall not be deemed to be a part of
this Amendment.
 
Section 10.        Counterparts; Digital Copies. This Amendment may be executed
in several counterparts as deemed necessary or convenient, each of which, when
so executed, shall be deemed an original, provided that all such counterparts
shall be regarded as one and the same document, and any party to this Amendment
may execute any such agreement by executing a counterpart of such agreement. A
facsimile or digital copy (.pdf) of this signed Amendment shall be deemed to be
an original thereof.
 
Section 11.        Release of Rights and Claims. Each Borrower, for itself and
its successors and assigns, hereby releases, acquits, and forever discharges
Bank and its successors and assigns for any and all manner of actions, suits,
claims, charges, judgments, levies and executions occurring or arising from the
transactions entered into with Bank prior to entering into this Amendment
whether known or unknown, liquidated or unliquidated, fixed or contingent,
direct or indirect which such Borrower may have against Bank.
 
Section 12.        Governing Law. This Amendment shall be governed by the
internal laws of the State of Minnesota, without giving effect to conflict of
law principles thereof.
 
Section 13.        No Waiver. Nothing contained in this Amendment (or in any
other agreement or understanding between the parties) shall constitute a waiver
of, or shall otherwise diminish or impair, the Bank’s rights or remedies under
the Loan Agreement or any of the other Loan Documents, or under applicable law.
 
[Remainder of page intentionally blank; signature page follows]
 
 
 
8

 

 

 

 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first above written.

       
BORROWERS:
INTRICON CORPORATION,
a Pennsylvania corporation
            By /s/ Scott Longval       Scott Longval, Chief Financial Officer  
         
INTRICON, INC. (formerly known as Resistance  Technology, Inc.), a Minnesota
corporation
            By /s/ Scott Longval       
Scott Longval, Chief Financial Officer
           
INTRICON TIBBETTS CORPORATION
(formerly known as TI Acquisition Corporation), a Maine corporation
            By /s/ Scott Longval      
Scott Longval, Chief Financial Officer
 

 
[Signature page to Seventh Amendment to Loan and Security Agreement]
 

 

 

 

 

       
BANK:
THE PRIVATEBANK AND TRUST COMPANY,
an Illinois banking corporation
            By /s/ John Falb      
John Falb, Managing Director
 

 
[Signature page to Seventh Amendment to Loan and Security Agreement]
 

 

 

 

 
EXHIBIT A
TO
SEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT
 
SECOND AMENDED AND RESTATED TERM NOTE
 

$5,000,000
Minneapolis, Minnesota

 
FOR VALUE RECEIVED, the undersigned, INTRICON CORPORATION, a Pennsylvania
corporation, INTRICON, INC. (formerly known as Resistance Technology, Inc.), a
Minnesota corporation (successor-by-merger to Intricon Datrix Corporation
(formerly known as Jon Barron, Inc.) (d/b/a Datrix), a California corporation),
and INTRICON TIBBETTS CORPORATION (formerly known as TI Acquisition
Corporation), a Maine corporation (each, a “Borrower”; collectively, the
“Borrowers”), hereby JOINTLY AND SEVERALLY promise to pay to the order of THE
PRIVATEBANK AND TRUST COMPANY, an Illinois state banking corporation (the
“Bank”), the principal sum of FIVE MILLION AND NO/100 DOLLARS ($5,000,000),
payable in periodic installments on the dates and in the amounts set forth in
Loan Agreement (as hereinafter defined), with one final balloon payment on the
Term Loan Maturity Date. The actual amount due and owing from time to time
hereunder shall be evidenced by Bank’s records of receipts and disbursements
with respect to the Term Loan, which shall, absent manifest error, be conclusive
evidence of such amount.
 
Each Borrower further promises to pay interest on the aggregate unpaid principal
amount hereof at the rates provided in the Loan Agreement from the date hereof
until payment in full hereof. Accrued interest shall be payable on the dates
specified in the Loan Agreement.
 
All payments of principal and interest under this Second Amended and Restated
Term Note (the “Note”) shall be made in lawful money of the United States of
America in immediately available funds at the Bank’s office at 50 South 6th
Street, Suite 1415, Minneapolis, MN 55402, or at such other place as may be
designated by the Bank to the Borrowers in writing.
 
This Note is the Term Note referred to in, and evidences indebtedness incurred
under, a Loan and Security Agreement dated as of August 13, 2009 (as previously
amended, as further amended on or about the date hereof and as the same may be
hereafter further amended, modified or supplemented from time to time, the “Loan
Agreement”), among the Borrowers and the Bank, to which Loan Agreement reference
is made for a statement of the terms and provisions thereof, including those
under which the Borrowers are permitted and required to make prepayments and
repayments of principal of such indebtedness and under which such indebtedness
may be declared to be immediately due and payable.
 
All parties hereto, whether as makers, endorsers or otherwise, severally waive
presentment, demand, protest and notice of dishonor in connection with this
Note.
 
This Note is made under and governed by the internal laws of the State of
Minnesota.
 
This Note amends, restates and replaces, but does not evidence repayment of or
constitute a novation with respect to, that certain Term Note, dated August 12,
2011 made payable jointly and severally by the Borrowers to the order of the
Bank in the original principal amount of $4,000,000.00.
 

 

 

 

 
[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]
 

 

 

 

 
IN WITNESS WHEREOF, the undersigned have caused this Note to be executed as of
the date first set forth above.

         
INTRICON CORPORATION,
a Pennsylvania corporation
            By /s/ Scott Longval       Scott Longval, Chief Financial Officer  
          INTRICON, INC. (formerly known as Resistance  Technology, Inc.), a
Minnesota corporation             By /s/ Scott Longval      
Scott Longval, Chief Financial Officer
           
INTRICON TIBBETTS CORPORATION
(formerly known as TI Acquisition Corporation), a Maine corporation
            By /s/ Scott Longval      
Scott Longval, Chief Financial Officer
 

 
[Signature page to Second Amended and Restated Term Note]
 

 

 